Citation Nr: 0100844	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  94-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to recognition as a former prisoner of war (POW).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1991 decision by the RO that 
denied the veteran's claim for a total rating for service-
connected psychiatric disability.  Also in that decision the 
RO found that the evidence did not support a finding that the 
veteran was a former POW.

By a January 1996 Board decision, the total rating sought by 
the veteran was granted.  The question of entitlement to 
recognition as a former POW was remanded to the RO.


FINDING OF FACT

The veteran was not a POW during his active military service.


CONCLUSION OF LAW

The veteran is not entitled to former POW status.  38 
U.S.C.A. § 101(32) (West 1991); 38 C.F.R. § 3.1(y) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran 
was captured and interned by German forces during World War 
II and is therefore entitled to former POW status.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

According to VA law and regulation, a former POW is a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y); Manibog v. Brown, 8 Vet. App. 465 (1996).  VA must 
accept service department findings that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y)(1); Young v. Brown, 
4 Vet. App. 106 (1993).  In cases where there is no service 
department finding or where the service department finding is 
not accepted, a determination of POW status is made according 
to the circumstances of detention or internment.  38 C.F.R. 
§ 3.1(y)(2); Manibog, supra.

The veteran alleges that, on October 18, 1944, while assigned 
to the 18th Regiment, 1st Infantry Division, he was on a work 
detail on the outskirts of Aachen, Germany.  It was there 
that he was captured by German soldiers.  He was interned 
until approximately middle to late December 1944--around 
Christmas time as well as the time of the "Battle of the 
Bulge."  (At one other place in the record, the veteran 
claimed to have been a POW until mid-January 1945.  See 
August 1992 statement in support of claim.)  The veteran 
contends that he and five other prisoners escaped while on a 
work gang after an American aircraft strafed the area where 
they were working.  The veteran spent approximately five days 
avoiding his captors and making his way back to allied lines.  
He asserts that, following his return, he was treated for 
approximately two weeks at the 15th General Hospital in 
Liege, Belgium.  In late December 1945, he was returned to 
duty with the 18th Regiment, 1st Infantry Division.  See 
statements from the veteran received in July 1990, August 
1992, and February 1996; former POW examinations, dated from 
August 1990 to October 1990; VA examination report dated in 
February 1993.

Service medical records, beginning in December 1945, 
following an almost nine-month period during which the 
veteran was absent without leave, show that the veteran 
reported that he had been a POW.  (At that time, the veteran 
was being hospitalized for a psychosis with constitutional 
psychopathic state.)  Specifically, service medical records, 
dated from December 1945 to January 1945, included the 
veteran's claim that, in October 1944, he had been captured 
by German soldiers while near Aachen.  Subsequently, while on 
a POW labor detail near the front lines, he and several other 
POWs escaped after an airplane strafed the labor group.  A 
few days later he was picked up by American troops.  The 
veteran reported that he had been a POW for four weeks, two 
months, and/or several months.  Moreover, these records, as 
well as a February 1946 medical evaluation board (MEB) 
report, identified his POW experience as a stressor causing 
psychiatric problems.

Additionally, at a December 1945 neuropsychiatric 
examination, it was opined that "[a]lthough this soldier's 
statements appear rather vague in many places, he appears to 
have given a consistent history of these events to his 
parents, to the Post Judge Advocate, the Ward Officer, and 
the neuropsychiatric assistant.  [However,] [n]o confirmation 
could be obtained as [his] records have not yet caught up 
with him."  Likewise, the examiner who recorded the 
veteran's history in a January 1946 progress note, opined 
that the veteran had given a fairly consistent story under 
medication.

In February 1996, the veteran filed with the RO a newspaper 
article from the Standard Times in New Bedford, Massachusetts 
and a partial history of the 1st Division during WW II.  The 
newspaper article reported that the veteran "[w]hile in the 
battle for Germany . . . was taken prisoner at Aachen, but 
escaped three months later with five other American 
soldiers."  The history of the 1st Division during WW II, 
showed that, between October 10 and October 21, 1944, its 
various elements engaged in a battle for Aachen, which was 
taken by American forces on October 21, 1944.

Despite the history of the veteran's POW experience as 
repeated in the reports noted above, available service 
medical records and service personnel records (including 
October to November 1944 morning reports) show that, in 
October 1944 and November 1944, the veteran was in and out of 
hospitals being treated for, among other things, combat 
exhaustion.  These records also show that the veteran, at 
that time, was assigned to the 992 Engineering Company, 7th 
Division, First Army.  In October 1944, the veteran received 
treatment at the 609 "clr." Company and thereafter at the 
91st Evacuation Hospital in Valkgenburg, Netherlands.  In 
November 1944, the veteran was treated at the 15th General 
Hospital.  In January 1945, he was admitted to the 266 
Medical Section Dispensary and thereafter transferred to the 
179th General Hospital for mental observation.  The veteran 
was not separated from the 179th General Hospital until March 
1945.  The treatment records from October 1944 to March 1945 
are negative for reports of the veteran having been a POW 
despite these records containing detailed information 
regarding his military history.

More specifically, a January 1945 treatment record, under the 
heading "military history" shows that the veteran had 
landed in France on D-Day, had been constantly under fire 
until being hospitalized on October 25, 1944, and was 
hospitalized for three days for combat fatigue at a field 
hospital at St. Lo.  While at the field hospital, the veteran 
was struck by mortar shrapnel and sustained a concussion.  
This injury occurred at Aachen.  Thereafter, he was evacuated 
to the 15th General Hospital and stayed at the hospital for 
approximately one month before a bomb hit it.  At that time, 
the veteran was absent without leave.  He returned to the 
lines where he believed it would be safer.  In December 1944, 
he was struck again by shrapnel and, while going to the 98th 
General Hospital for treatment, was picked up by military 
police (MP), and taken to the 179th General Hospital.

The records also show that, upon the veteran's separation 
from the 179th General Hospital in March 1945 he was given 
limited duty as a POW MP with the 386th MP, Battalion, APO 
230 Company in Paris, France.

Thereafter, post-service records show that the veteran 
underwent VA examinations in February 1947, June 1948, May 
1949, April 1952, August 1954, and May 1987.  None of these 
reports includes a history of the veteran's having been a 
POW.

Following the veteran's July 1990 claim for former POW 
status, VA records, including former POW examinations, dated 
from August 1990 to October 1990, and a February 1993 VA 
examination report, include mention of the veteran's POW 
history as outlined above.  Additionally, following the 
veteran's initial claim for former POW status, the RO wrote 
the veteran on at least four occasions (see RO correspondence 
to the veteran dated in July 1990, April 1993, February 1996, 
and March 1996 notifying the veteran of the evidence needed 
to support his claim and requesting additional information 
regarding his POW experience so that it could be verified.  
Replies from the veteran provided the POW history as outlined 
above.  See statements from the veteran received in July 
1990, August 1992, and February 1996.

The record also shows that the RO, in January 1990, contacted 
the National Personnel Records Center (NPRC) to verify the 
veteran's claim that he had been a POW.  The October 1990 
NPRC reply failed to verify the veteran's former POW status.  
Thereafter, the RO wrote the service department in an attempt 
to verify the veteran's claim that he had been a POW.  See RO 
correspondence to the service department dated in December 
1990, March 1993, December 1996.  However, the service 
department did not conclude that the veteran was a POW during 
active military service.  See replies dated in January 1991, 
March 1993, September 1997, December 1996, and September 
1997.  Additionally, reports of contact from the National 
Archives show that the RO was notified that a Provost Marshal 
list of American POWs during WW II and punch cards maintained 
by the Germans during WW II did not provide evidence to 
support a finding that the veteran had been a POW.  

Given the evidence described above, the Board finds that the 
veteran is not entitled to recognition as a former POW.  The 
record shows that the service department did not find that 
the veteran had been a POW.  Additionally, evidence exists 
that calls into question the statements made by the veteran.  
While the Board acknowledges that service medical records, 
beginning in December 1945, refer to a POW experience 
substantially similar in time, place, and circumstances to 
what the veteran later claimed, these references appear to 
arise out of the veteran's own recitation of events rather 
than independent sources.  The Board also acknowledges that 
the veteran has produced a newspaper article from November 
1945, as well as a military history, which likewise adds 
support to his claim for former POW status.  Nevertheless, 
the Board finds it significant that morning reports and 
personnel records directly contradict the veteran's story of 
being captured.  It is also curious that the veteran's 
initial in-service claim of having been a POW appears for the 
first time after he returned from a nine-month period of 
unauthorized absence.  In addition, the Board finds it 
noteworthy that, while the veteran claimed to have been 
treated for two weeks following his escape at the 15th 
General Hospital in Liege, Belgium, the service records 
prepared more near in time to this alleged event than others 
do not mention the POW experience, but instead show that the 
veteran had been evacuated to the 15th General Hospital after 
being injured at a field hospital at St. Lo in late October 
1944.  Furthermore, post-service records show an almost 
forty-five year period during which the veteran, despite 
attending several VA examinations at which his military 
history was taken, did not claim to have been a POW.  

The Board concludes that the veteran's claim is disproved by 
the lack of corroboration from the service department, as 
well as the service records that contradict his claim, or at 
the very least fail to support his story even though such 
records were prepared at a time when his having been a POW 
would have most likely been reported.  Indeed, the Board 
finds that the preponderance of the evidence is against the 
claim.  In other words, the evidence in favor of the 
veteran's claim, which consists primarily of his own 
recitation of events as given during military service and 
repeatedly after filing his claim, is outweighed by the 
evidence against his claim as set forth above.


ORDER

Entitlement to recognition as a former POW is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

